COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                            ORDER

Appellate case name:     UNICO Retail, LLC and Ricardo Valentini v. Edry B & K -11, GP, a
                         Texas general partnership and Walter E. Salek, individually

Appellate case number:   01-21-00642-CV

Trial court case number: 2021-33085

Trial court:             55th District Court of Harris County

        Appellants UNICO Retail, LLC and Ricardo Valentini have filed a motion to dismiss this
interlocutory appeal, which was set for submission with oral argument on September 14, 2022.
The certificate of conference states that counsel for appellants has conferred with counsel for
appellees, who indicated that the appellees are unopposed.


        The Court requests a response to this motion indicating whether dismissal of this
interlocutory appeal “would prevent [the appellees] from seeking relief to which [they] would
otherwise be entitled.” See TEX. R. APP. P. 42.1(a)(1). The appellees’ response is due
Wednesday, August 31, 2022.


       It is so ORDERED.




Judge’s signature: _____/s/ Peter Kelly________
                    Acting individually  Acting for the Court


Date: ___August 26, 2022__